
	

113 HR 4900 IH: Helping Veterans Save for Health Care Act of 2014
U.S. House of Representatives
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4900
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2014
			Mr. Sam Johnson of Texas introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prevent veterans from being disqualified from
			 contributing to health savings accounts by reason of receiving medical
			 care for service-connected disabilities under programs administered by the
			 Department of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the Helping Veterans Save for Health Care Act of 2014.
		2.Veterans not disqualified from health savings account by reason of receiving medical care for
			 service-connected disabilities under programs administered by the
			 Department of Veterans Affairs
			(a)In generalSection 223(c)(1) of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new subparagraph:
				
					(C)Special rule for individuals eligible for certain veterans benefitsAn individual shall not fail to be treated as an eligible individual for any period merely because
			 the individual receives hospital care or medical services under any law
			 administered by the Secretary of Veterans Affairs for a service-connected
			 disability (within the meaning of section 101(16) of title 38, United
			 States Code)..
			(b)Effective dateThe amendment made by this section shall apply to months beginning after the date of the enactment
			 of this Act.
			
